ORDER
Edward Moody appeals his conviction on an accomplice liability theory for first degree robbery and armed criminal action. In his sole point on appeal he contends that the evidence was insufficient to show that he acted with Mark Hall in committing the offense or aided or encouraged Mark Hall in committing the robbery. We affirm. Rule 30.25(b).
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.